DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 19 September 2019, 8 December 2020 and 21 August 2021 are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 5, 8, 10-12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Abdul-Rasool, et al. (U.S. Patent Publication No. 2014/0114542).
For claim 1, Abdul-Rasool discloses a method for controlling a vehicle to freewheel with its engine off, wherein the vehicle comprising an engine for propelling the vehicle and a hydraulic power steering system (see para. 0077); the hydraulic power steering system comprises a primary power steering pump arranged to be driven by the engine and a secondary power steering pump which is not arranged to be driven by the engine (see para. 0077); the method comprises: determining when to start freewheeling the vehicle with the engine off (see para. 0051).  
Abdul-Rasool does not explicitly disclose the last limitation.  However, Abdul-Rasool states that “…when running an electric steering servo pump used when freewheeling with the engine switched off.” 
With reference to claim 4, Abdul-Rasool further discloses wherein the determination of when to start freewheeling the vehicle with the engine off is based on a look ahead algorithm using topographic data of a planned route of the vehicle, and using a geographic position of the vehicle (see paras. 0046, 0050, 0055). 
Regarding claim 5, Abdul-Rasool further teaches wherein the secondary power steering pump is driven separately from the engine (see para. 0077). 
Referring to claim 8, Abdul-Rasool further teaches shutting off the engine of the vehicle (see para. 0051).  Abdul-Rasool does not explicitly disclose the last limitation.  However, it would have been obvious to one of ordinary skill in the art to modify Abdul-Rasool to include the claimed timing because the engine speed still powers the hydraulic pump; thus, it is undesirable for the driver to be without steering assist at any point in time or any speed.   
With regards to claim 10, Abdul-Rasool further discloses controlling the vehicle to start freewheeling with the engine off (see para. 0051).

For claim 12, Abdul-Rasool further teaches a computer program product comprising a non-transitory computer-readable medium containing a program of instructions which, when the program is executed by a computer, cause the computer to carry out the steps of the method according to claim 1 (see para. 0028). 
Claim 14 is rejected based on the citations and reasoning outlined above for claim 1. 
With reference to claim 15, Abdul-Rasool further teaches a hydraulic power steering system comprising: a control arrangement according to claim 14 (see para. 0077); a primary power steering pump arranged to be driven by the engine; and a secondary power steering pump (see para. 0077).  
Regarding claim 16, Abdul-Rasool further discloses a vehicle comprising an engine and a hydraulic power steering system according to claim 15 (see at least abstract).   
Claims 2, 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Abdul-Rasool, et al. (U.S. Patent Publication No. 2014/0114542) as applied to claim 1 above, and further in view of Blond, et al.  (U.S. Patent Publication No. 2013/0175111).  
For claim 2, Abdul-Rasool does not explicitly disclose the first limitation.  A teaching from Blond discloses determining if the secondary power steering pump is functioning to pump (see para. 0056).  Abdul-Rasool discloses inhibiting start of freewheeling the vehicle with the engine off when it cannot be determined that the secondary power steering pump is functioning (see para. 0060, stopping freewheeling when low pressure).  It would have been obvious to one of ordinary skill in the art to modify Abdul-Rasool to include the teaching of Blond based on the motivation to improve an aspect of the invention ensures that the vehicle is safe whatever the operating conditions, i.e. at low vehicle speed, at high vehicle speed, even if the traction engine is off or if the electrically driven pump does not work properly.  

Referring to claim 6, Abdul-Rasool further discloses determining when to discontinue freewheeling the vehicle with the engine off (see para. 0057).  Blond further teaches the next limitation, based on that determination: starting the engine and the primary power steering pump; and shutting off the secondary power steering pump (see para. 0023). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Abdul-Rasool, et al. (U.S. Patent Publication No. 2014/0114542) and Blond, et al.  (U.S. Patent Publication No. 2013/0175111) as applied to claim 6 above, and further in view of Mork, et al.  (U.S. Patent Publication No. 2015/0198507).    
For claim 7, Abdul-Rasool does not explicitly disclose the claimed invention.  A teaching from Mork discloses determining if the primary power steering pump is functioning (see para. 0027); and keeping the secondary power steering pump activated to pump when it cannot be determined that the primary power steering pump is functioning (see para. 0027).  It would have been obvious to one of ordinary skill in the art to modify Abdul-Rasool to include the teachings of Mork based on the motivation to improve steering pump assemblies, and more particularly, to systems and methods for determining operational readiness of emergency steering pump systems.  

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire cited reference, as well as any secondary teaching reference(s), are considered to provide relevant disclosure relating to the claimed invention.  Applicant is herein considered to have implicit knowledge of all teachings of the prior art of record.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D TISSOT whose telephone number is (571)270-3439.  The examiner can normally be reached on 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/ADAM D TISSOT/Primary Examiner, Art Unit 3663